Convenience Translation    Exhibit 10.5

 

Mr.Alfred Haszler    [Corus letterhead]

Corus Walzprodukte GmbH

Carl-Spaeter-Str. 10

56070 Koblenz

June 9, 2006

Re: Your Service Agreement

Dear Mr. Haszler,

Your existing service agreement ends June 30, 2007.

In accordance with Aleris International Inc. (please see the attached letter
dated June 7, 2006) we herewith offer you to prolong your current service
agreement, dated January 31, 2001, for another two year term. The new service
agreement will commence as of July 1, 2007 and will end June 6, 2009. In respect
of this prolongation it is also understood that the parties shall negotiate
regarding a prolongation twelve months before the expiration of its term at the
latest. All terms and conditions of the existing service agreement shall remain
unchanged.

Please sign the attached copy of this letter to confirm your agreement.

We look forward to continue working with you successfully in the future.

 

Yours sincerely,    agreed, June 14, 2006 Corus Aluminium GmbH as shareholder of
   Corus Aluminium Walzprodukte GmbH   

 

/s/ Gerhard Buddenbaum

  

/s/ Gunter Damian

 

/s/ Alfred Haszler

Gerhard Buddenbaum    Gunter Damian   Alfred Haszler

Attachments